Watson, Judge:
This suit has been submitted upon the following stipulation entered into between the respective parties:
Mbs. Zife: May it please the court, the involved merchandise in this case consists of ski boots which had been liquidated at 10 per cent ad valorem under the Tariff Schedules, Item 700.27. The plaintiff claimed clerical error in that certain of the merchandise should have been returned at 5 per cent. The Government concedes that there was clerical error in liquidation of the merchandise, and in fact it is apparent from the entry papers that certain of the merchandise should have been returned at the claimed 5 per cent.
Therefore, we offer to enter into the following stipulation with counsel: That merchandise totalling in value of $11,391 should have been liquidated at the rate of 5 per cent, for duty of $569.55, and that merchandise totalling a value of $15,870 should have been returned at 10 per cent, for a duty of $1,587. The remainder of the merchandise was properly liquidated.
Mr. Finkston : I stipulate.
On the agreed facts, we hold that merchandise totaling in value of $11,391 should have been liquidated at the rate of 5 percent, for duty of $569.55 and that merchandise totaling a value of $15,870 should have been returned at 10 percent, for duty of $1,587.
Judgment will issue accordingly.